       Case 1:21-cr-00086-PLF Document 1 Filed 01/13/21 Page 1 of 1




                            District of Columbia




          Defendant(s)




Code Section                                   Offense Description




                                                             Complainant’ss signature
                                                                            sig
                                                                            si gnature


                                                              Printed name and title




                                                                Judge’s signature


                                                              Printed name and title
